Citation Nr: 0410759	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-06288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 10 percent rating for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


REMAND

The veteran served on active duty from March 1975 to March 1995, 
at which point he retired based on 20 years of service.

This case comes to the Board of Veterans' Appeals (Board) from a 
January 2002 RO decision which denied an increase in a 10 percent 
rating for a right knee disabililty.  The veteran testified at a 
Travel Board hearing in September 2003.

At his Travel Board hearing, the veteran submitted additional 
medical records which are from after the last VA examination in 
January 2002, and he maintained that his right knee disorder had 
worsened.  The veteran and his representative requested a current 
VA examination, and under the circumstances of this case the Board 
agrees that one is warranted as part of the duty to assist.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, the case is remanded for the following action:

1.  The RO should ask the veteran to identify any additional 
medical records concerning his right knee, dated during and since 
2002 and not already in the claims folder.  The RO should then 
obtain copies of the related medical records.

2.  The RO should then have the veteran undergo a VA examination 
to determine the severity of his service-connected right knee 
disorder.  The claims folder should be made available to the 
examiner.  All findings necessary for rating the condition should 
be reported.

3.  After assuring compliance with the notice and duty to assist 
provisions of the law, the RO should review the claim for an 
increased rating for a right knee disability.  If the claim is 
denied, the veteran and his representative should be provided with 
a supplemental statement of the case, and given an opportunity to 
respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





